




RESTRICTED STOCK UNIT AWARD
UNDER THE PROVISIONS OF THE
CINCINNATI BELL INC.
2007 LONG TERM INCENTIVE PLAN
 
 
Name of Employee:
________________________________
Award Date:
________________________________
Number of Restricted Stock Units:
________________________________

                


Under this agreement (the or this “Agreement”) and pursuant to the provisions of
the Cincinnati Bell Inc. 2007 Long Term Incentive Plan, as in effect on the date
noted above (the “Award Date”) and as it may thereafter be amended (the “Plan”),
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Cincinnati Bell Inc. (“CBI” or “Company”) hereby awards you the
number shown above of restricted stock units of CBI (each a “Unit” and
collectively the “Units”).


This Agreement is subject to the following terms and conditions and to all of
the terms of the Plan. In the case of any conflict between this Agreement and
the Plan, the Plan shall control. A copy of the Plan as in effect on the Award
Date has been delivered to you.




1.    Units Subject to This Agreement. As has been noted, this Agreement is made
with respect to the number of Units shown above. Each Unit constitutes a right
that you (or, in the event of your death prior to payment, the executor,
administrator, or other personal representative of your estate) will receive one
share, par value $.01 per share, of Cincinnati Bell Inc. (a “Share”) if you vest
in the Unit under and pursuant to paragraph 2, 3, 4, 5, or 6 hereof. There are
no other rights provided you (or your estate or any other person) under any of
the Units.


In particular, you shall not in any manner be the record or beneficial owner of
any Shares, and you have no rights or privileges with respect to any Shares,
until and unless Shares are delivered to you (or, in the event of your death
prior to payment, the executor, administrator, or other personal representative
of your estate) after and if you vest in Units granted to you under paragraph 2,
3, 4, 5, or 6 hereof.


2.    Vesting Upon Passage of Time. If you are still an Employee continuously
for the period that begins on the Award Date and ends on the third annual
anniversary of the Award Date, then: (i) you shall on the last day of such
period be deemed vested in all of the Units awarded you under this Agreement;
and (ii) CBI shall distribute to you (or, in the event of your death prior to
payment, the executor, administrator, or other personal representative of your
estate) a number of Shares equal to the number of such restricted stock units in
which you become vested (but subject to the tax withholding requirements of
subsection 9A.3(b) being satisfied at the time of such distribution). Such
distribution shall be made on a date that is within the 60 day period that
begins on the third annual anniversary of the Award Date, with the specific date
within such 60 consecutive day period on which such distribution will be made
being chosen by the Board in its discretion.






--------------------------------------------------------------------------------




3.    Vesting Upon Death. If you die while an employee of CBI and prior to you
being deemed vested in any of the Units awarded you under this Agreement
pursuant to paragraph 2, 3, 4, or 5 hereof, then: (i) you shall on the date of
your death be deemed vested in the number of Units (rounded up to the nearest
whole Unit) that bears the same ratio to the total number of Units awarded you
under this Agreement as the number of days in the period that begins on the
Award Date and ends on the date of your death bears to the number of days in the
period that begins on the Award Date and ends on the third annual anniversary of
the Award Date; and (ii) CBI shall distribute to the executor, administrator, or
other personal representative of your estate a number of Shares equal to the
number of Units in which you become vested under this paragraph 3 within the 60
consecutive day period that begins on the date of your death (but subject to the
tax withholding requirements of subsection 9A.3(b) of the Plan being satisfied
at the time of such distribution).


4.    Vesting Upon Disability. If you become disabled within the meaning set
forth in subsection 9A.1 of the Plan while you are an employee of CBI and prior
to you being deemed vested in any of the Units awarded you under this Agreement
pursuant to paragraph 2 or 5 hereof, then (i) you shall be deemed vested in the
number of Units (rounded up to the nearest whole Unit) that bears the same ratio
to the total number of Units awarded you under this Agreement as the number of
days in the period that begins on the Award Date and ends on the date of your
termination bears to the number of days in the period that begins on the Award
Date and ends on the third annual anniversary of the Award Date; and (ii) CBI
shall distribute to you a number of Shares equal to the number of Units in which
you become vested under this paragraph 4 within the 60 consecutive day period
that begins on the date of your death (but subject to the tax withholding
requirements of subsection 9A.3(b) of the Plan being satisfied at the time of
such distribution).


5.    Retirement. If you terminate employment with the Company due to your
Retirement (within the meaning of that term as defined below), then you will be
deemed to be employed by the Company or one of its subsidiaries continuously for
a period that begins on the Award Date and ends on the third annual anniversary
of the Award Date for purposes of determining the extent to which and the date
on which any Units will have vested. CBI shall distribute to you (or, in the
event of your death prior to payment, the executor, administrator, or other
personal representative of your estate) a number of Shares equal to the number
of such restricted stock units in which you become vested (but subject to the
tax withholding requirements of subsection 9A.3(b) being satisfied at the time
of such distribution). Such distribution shall be made on a date that is within
January 28, 2019 and March 29, 2019, with the specific date within such period
on which such distribution will be made being chosen by the Board in its
discretion.


For purposes of this paragraph 5, “Retirement” means, your termination of
employment with the Company (a) after you either have both attained at least age
55 and completed at least 10 years of employment with the Company or become
eligible for retiree medical coverage under a Company health care plan and (b)
other than by reason of your fraud, misappropriation or embezzlement, gross
insubordination, failure to perform in good faith your assigned duties, or any
other reason for which a termination of employment would be deemed for “cause”
under any employment agreement between the you and the Company that is in effect
at the time of the your termination of employment with the Company.


6.    Change in Control. If a Change in Control (within the meaning of that term
as defined in the Plan) occurs, prior either to any distribution being made or
forfeiture occurring under




--------------------------------------------------------------------------------




any of the foregoing parts of this Award, then (i) the provisions of section 15
of the Plan shall be deemed incorporated into this Award and shall apply to this
Award and (ii) the other parts of this Award shall be subject to the terms of
section 15 of the Plan.


7.    Forfeiture. If you cease to be an Employee, then, except as provided in
paragraphs 2, 3, 4, 5, and 6 hereof such restricted stock units shall be
forfeited by you and neither you nor your estate, or any other person attempting
to claim rights under the Plan through you shall have any rights to Common
Shares or other amounts by reason of such forfeited restricted stock units.


8.    Employment. For purposes of this Agreement, you shall be deemed to be an
“Employee” while, and only while, you are in the employ of the Company or any of
its direct or indirect subsidiaries and considered such an employee under the
policies and procedures (including the payroll and withholding procedures) of
the Company and its subsidiaries. In this regard, the granting of this Agreement
does not constitute a contract of employment and does not give you the legal
right to be continued as an Employee.


9.    Interpretation. You acknowledge that the Compensation Committee has the
authority to construe and interpret the terms of the Plan and this Agreement if
and when any questions of meaning arises under the Plan or this Agreement, and
any such construction or interpretation shall be binding on you, your heirs,
executors, administrators, personal representatives and any other persons having
or claiming to have an interest in the Shares.


10.     Withholding


(a.)    If you become vested in any restricted stock units that are awarded
under a restricted stock unit award granted to you pursuant to the Plan, then
CBI shall distribute to you (or, in the event of your death before the payment,
the executor, administrator, or other personal representative of your estate) a
number of Common Shares equal to the number of such restricted stock units in
which you so becomes vested (but subject to the tax withholding requirements of
subsection 9A.3(b) of the Plan being satisfied at the time of such
distribution).


(b.)    Any taxes required to be withheld upon you (or the executor,
administrator, or other personal representative of your estate) becoming
entitled to the distribution of any Common Shares in connection with restricted
stock units awarded to you under this Agreement must be paid in full at the time
of such distribution. The procedures for meeting such requirements shall be
established under the provisions of section 17 of the Plan.




--------------------------------------------------------------------------------




 


11.    Notices. All notices and other communications to be given hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, first class postage
prepaid, and addressed as follows:


    
 
 
TO THE COMPANY:
Cincinnati Bell, Inc.
 
221 East Fourth Street
 
Cincinnati, Ohio 45202
 
Attention: Secretary of the Compensation Committee





Any notice to the Employee or other person or persons succeeding to the
Employee’s interest must be delivered to the Employee or such other person or
persons at the Employee’s address on record with the Company or such other
address as is specified in a notice filed with the Company.


    
12.    Effect of Employment Agreement. Notwithstanding any of the terms of the
foregoing sections of this Agreement, if the provisions of a written employment
agreement between you and the Company or one of its direct or indirect
subsidiaries would either have such vesting provisions under the terms of the
foregoing sections of this Agreement accelerate, or would require that you be
deemed to be employed by the Company or one of its subsidiaries until a date
later than the actual date on which your employment terminates (and, if
applicable, later than you are deemed to be employed under paragraph 5 hereof)
for purposes of determining the extent to which and the date on which any Units
will have vested, then such employment agreement provisions shall control (and
shall be deemed an amendment to this Agreement and incorporated herein by
reference).


13.     Amendment. Any amendment to this Agreement must be in writing, signed by
a duly authorized representative of the Company. The Compensation Committee
reserves the right to amend this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant or to comply with applicable
laws or regulations or any future law, regulation, interpretation, ruling, or
judicial decision.


14.    Miscellaneous. This Agreement shall be binding upon the parties hereto
and their respective heirs, executors, administrators, personal representatives,
successors and assigns. Subject to the provisions of the Plan, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and shall be construed and interpreted in accordance with the laws
of the State of Ohio. If any provisions of this Agreement shall be deemed to be
invalid or void under any applicable law, the remaining provisions hereof shall
not be affected thereby and shall continue in full force and effect.






--------------------------------------------------------------------------------




IN ORDER TO GRANT THIS RESTRICTED STOCK UNIT AWARD, the Company and the Employee
have caused this Award to be duly executed as of the dates noted below and, by
signing below, agree to all of the terms of this Award.


 
 
 
 
EMPLOYEE:
 
CINCINNATI BELL, INC.
 
 
 
 
 
________________________________
 
_______________________________
 
 
 
 
 
 
 
Phillip R. Cox
 
 
 
Chairman, Board of Directors
 
 
 
 
 
Date: ACCEPTANCE DATE


 
Date: January 28, 2016    


 





